The injury which the plaintiff's son received was relevant only so far as it tended to show the nature and extent of the shock which caused her injury; and since its tendency to prove this issue was remote, its exclusion raised no question of law. Amoskeag Mfg. Co. v. Head,59 N.H. 332; Gutterson v. Morse, 58 N.H. 165.
The first part of Dr. Mitchell's testimony tended to prove that Dr. Marble was either unskillful, or that his examination of the plaintiff was superficial, and the last part tended to contradict him in respect of a material matter; and so was all competent on the question of the weight to be given his testimony.
The refusal to set the verdict aside because it was against the weight of the evidence raises no question of law; and the court rightfully refused to report the evidence, for this court has no appellate jurisdiction. Since the plaintiff knew when the jury were impaneled all the facts which she claims constitute a disqualification, she cannot now be heard to say that this juror was disqualified. Ready v. Gas Light Co., 67 N.H. 147.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred. *Page 622